FOURNET, Chief Justice.
The conviction and sentence of Jim Wesley, Jr., on a charge of murder must be affirmed, since an examination of the transcript of his appeal here fails to disclose any bills of exception reserved during the course of his trial or any errors patent on the face of the record. Of necessity, the motion to dismiss the appeal, filed by the State on such' grounds, cannot be sustained as the appellant has the right to have the record examined by the court to ascertain whether there appears any error patent on its face.
For these reasons, the conviction and sentence are affirmed.